DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 4-28-22 election of Group I (claims 1-8) is acknowledged. Because applicant did not distinctly and specifically point out the/any supposed errors in the 3-4-22 Restriction Requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Drawings
Applicant’s 10-29-20 drawings are provisionally accepted.  Due to the abundant number thereof, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Information Disclosure Statements
Applicant’s seven IDSs, totaling ~1,500 pages of foreign and non-patent literature references (to say nothing of the US references also listed therein) have been received.  Given the number, size and complexity of references submitted, applicant is hereby requested to submit an explanation of the materiality to patentability of all documents listed therein, as well as specifically indicate which portion(s) of such documents gave rise to the determination of materiality to patentability and thus the citation thereof in each IDS, to discharge the duty of courtesy in prosecuting the application.  See MPEP 609.04(a)III (esp. last paragraph); 37 CFR 1.3 (courtesy required).  Further, applicants are instructed to carefully review all documents of applicants’ finding and consider which to cite/attach to future IDS’ so as to 1) prevent obfuscation of relevant issues regarding the claimed subject matter, 2) promote compact and efficient prosecution, and 3) not needlessly and unduly burden the Examiner and Office with duplicative and overly cumulative submissions.
Discharging the duty of disclosure under 37 CFR 1.56 via IDS does not equate with or give license for excessive citations, without good and substantial reasons for including the documents so listed.  Accord, 1309 OG 25-26 (8/1/06), which states that while 37 CFR 1.56 "imposes a duty to disclose material information, that rule neither authorizes nor requires anyone to file unreviewed or irrelevant documents with the Office[,]" and adds that "[s]uch documents add little to the effectiveness of the examination process and, most likely, negatively impact the quality of the resulting Office determinations."  See also Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184 (Fed. Cir. 1995) (stating that "burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith.") (cited at 1309 OG 25, right column).  Further, "affirmative misrepresentation of a material fact, failure to disclose material information, or submission of false material information, coupled with an intent to deceive[,]” qualify as inequitable conduct.  Molins, 48 F.3d at 1178.  See also Ex Parte Morning Surf Corp., 230 USPQ 446, 449 (BPAI 1982) (stating that “to inundate the Examiner with a large volume of prior art that is not material may obscure a single reference that is material and thus may be effectively as improper as withholding a material reference”), citing Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972) (aff’d, 479 F.2d 1328, 178 USPQ 577 (5th Cir. 1973) (per curiam), cert. denied, 414 U.S. 874, 179 USPQ 322 (1973)).  In Nomadix, Inc. v. Hospitality Core Servs. LLC, No. CV 14-08256 DDP (VBKx), 2015 BL 207441, 2015 US Dist Lexis 84213, 2015 WL 3948804 (C.D. Cal. June 29, 2015)1, the court noted -citing Molins, 48 F.3d at 1180- that “[i]ntent [to deceive] need not be proven by direct evidence; it is most often proven by a showing of acts, the natural consequences of which are presumably intended by the actor.”  Nomadix, 2015 BL 207441 at *9; slip op. at p. 18.  Collecting cases in support of the foregoing position, the Nomadix court noted i) CIVIX-DDI, LLC v. Hotels.com, L.P., 711 F.Supp.2d 839, 849 (N.D.Ill. 2010), where “the applicant cited an enormous number of prior art references (nearly 600), and it was alleged that the patent examiner had actually asked for clarification because of the volume of references” (emphasis Examiner’s), and ii) eSpeed, Inc. v. Brokertec USA, L.L.C., 417 F.Supp.2d 580, 598 (D.Del. 2006), aff’d, 480 F.3d 1129 (Fed. Cir. 2007), where “the applicant’s supporting declarations and exhibits “amounted to over two thousand pages” and were worded so as to obscure the relationship with prior art.”  Nomadix, 2015 BL 207441 at *9; slip op. at pp. 18-19 (emphasis Examiner’s).  The Nomadix court went on to state that, in CIVIX-DDI and eSpeed, “the volume of paper in combination with other facts provided th[e] factual basis” to support an inference of an intent to deceive.  Nomadix, 2015 BL 207441 at *9; slip op. at p. 19.  The foregoing citations and details are not to be viewed as accusatory, but are rather to be regarded as cautionary, lest such a claim be made by an opposing party (e.g. in an infringement proceeding should the instant application become patented).
Indeed, 37 CFR 1.56, which sets forth the duty of disclosure, states that "no patent will be granted on an application [where] the duty of disclosure was violated through bad faith or intentional misconduct.”  See 37 CFR 1.56(a).  The rule further states that “information is material to patentability when it is not cumulative to information already of record or being made of record [i.e. via IDS]…"  See 37 CFR 1.56(b) (emphasis supplied).
As guidance, it is noted that the “material to patentability” requirement describes and thus requires a stronger relationship between a prospectively-submitted reference and the application being examined than mere relevance thereto.  See, e.g., Avid Identification Sys., Inc. v. Crystal Import Corp., 94 USPQ2d 1845, 1854-55 (Fed. Cir. 2010) (Linn, J., concurring in part and dissenting in part)2 (stating that “the PTO purposefully limited the duty of disclosure to material information in order to limit the submission of irrelevant and cumulative information that could overwhelm the PTO and obscure potentially important disclosures”) (internal citations omitted).  See also MPEP 2004.13 (citing Penn Yan Boats and Molins), which states that “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.” (emphasis Examiner’s)  In view of the heavily burdensome IDS filings detailed above, the items listed therein (unless lined-through as detailed below) have only been reviewed to the extent possible while adhering to the mutually beneficial tenets of efficient and compact prosecution.
Lastly, note that the 2-23-21 and 1-6-21 IDSs fail to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each document listed that is not in the English language.  The IDSs have been placed in the application file, but the lined-through items therein have not been considered.  Applicant is advised that the date of any re-submission of any item of information contained in these IDSs or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	
Claim Objections
Claim 7 is objected to for the following informalities: “after addition after the second step” should be changed to either “after addition” or “after the second contact step” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 8 recites that “the fixation step is carried out by the method for fixing carbon dioxide according to claim 1.” (italics and bold Examiner’s)  However, claim 1 is neither a machine nor an operator, and as such claim 1 (a method) cannot itself carry out claim 8’s fixation step (or anything else, for that matter).  In other words, a method itself cannot carry out any steps; steps according to the method must be carried out either by a machine or an operator.  Due to the above, claim 8 is inoperative and is rejected under 35 U.S.C. 101 as such.  While the claim has been interpreted for examination purposes (MPEP 2173.06) as instead reciting “the fixation step is achieved by carrying out the method for fixing carbon dioxide according to claim 1”, this rejection nevertheless needs addressing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-7 all recite “the mixed liquid” and depend from claim 1, but claim 1 does not recite “a mixed liquid” or the like (claim 4 so recites, however).  Since claims 5-7’s quoted recitation lacks sufficient antecedent bases, claims 5-7 are rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  While claims 5-7 been interpreted for examination purposes (MPEP 2173.06) as instead depending from claim 4, these rejections nevertheless need addressing.

Claims 5-6 (interpreted as detailed above) are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, the claim recites “in at least one of the first contact step and the second contact step, the solution and the mixed liquid are brought into contact with the gas by feeding the gas into the solution and the mixed liquid after addition” and depends from claim 4, which recites “a mixed liquid after addition” and depends from claim 1, which recites “a second contact step of adding3 at least one of a chloride… to the solution after the first contact step.”  Claim 5 contradicts claim 4 and/or 1 as follows: “the mixed liquid” recited in claim 5 does not exist in (claim 1’s) first contact step, and “the solution” recited in claim 5 does not exist in (claim 1’s) second contact step (as further detailed in claim 4).
Regarding claim 6, the claim recites “in at least one of the first contact step and the second contact step, a temperature of the solution and a temperature of the mixed liquid after addition are 70oC or higher” and depends from claim 4, which recites “a mixed liquid after addition” and depends from claim 1, which recites “a second contact step of adding4 at least one of a chloride… to the solution after the first contact step.”  Claim 6 contradicts claim 4 and/or 1 as follows: “the mixed liquid” recited in claim 6 does not exist in (claim 1’s) first contact step, and “the solution” recited in claim 6 does not exist in (claim 1’s) second contact step (as further detailed in claim 4).
Since claims 5-6 contradict their base claim 4 and/or 1, claims 5-6 are rejected under 35 U.S.C. 112(d)/4th par. as improper dependent claims for failing to include all the limitations of the claim(s) upon which they depend.  See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.); see also MPEP 608.01(n)III.

Claims 5-6 (interpreted as detailed above) are further rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because, in addition to the rejections thereof under 35 U.S.C. 112(d)/4th par. detailed above, since claims 5-6 are “construed to incorporate by reference all the limitations of the claim to which it refers” (see 35 U.S.C. 112(d)/4th par.), said claims are internally contradictive/inconsistent for the same reasons as detailed above in the rejections under 35 U.S.C. 112(d)/4th par.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  Given the significant deficiencies within claims 5-6, and since said claims cannot be evaluated vis-à-vis the prior art without “considerable speculation about the meaning of terms employed in [said] claim[s] or assumptions that must be made as to the scope of the claims[,]” claims 5-6 have not been treated further on the merits.  MPEP 2173.06 II.  Applicant is advised to cancel claims 5-6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11,305,228 (2022) (“’228”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences, as detailed below.
Regarding instant claims 1-2, ‘228 claims an identical (despite any differences in wording) or at least unpatentably similar to those claimed.  See ‘228 at, e.g., clms. 1 and 9.  Given the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow/perform ‘228’s claimed methods, and, in doing so, arrive at those instantly claimed, as those of ordinary skill in the art are reasonably presumed to be able to follow ‘228’s claimed procedures.
Regarding instant claims 3-4 and 8, ‘228 so claims.  See ‘228 at (respectively), e.g., clms. 1, 4, and 9; 1, 5, and 9; 1, 9, and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clodic et al., US 2013/0255542 (published 10-3-13) (“Clodic”).  Regarding claims 1-4 and 8, Clodic discloses a method comprising a first step of contacting a CO2-comprising gas with 1.382 M (i.e. 1.382 N) aq. NaOH solution to give an alkaline brine, and a second step of contacting the alkaline brine with 0.355 M aq. CaCl2, thereby fixing at least some of the CO2 (i.e. as Na2CO3, NaHCO3, CaCO3, and/or Ca(HCO3)2).  See Clodic at, e.g., par. 219.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Clodic.  Regarding claim 7, while Clodic does not specifically state that its post-second-step mixture is cooled, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, as this would further Clodic’s aim of CaCO3 precipitation (see Clodic at, e.g., par. 3 and 219) given the well-known fact in the art that a solid’s solubility in a liquid varies directly with T.  MPEP 2143 I.(G).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 27, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available online at https://law.justia.com/cases/federal/district-courts/california/cacdce/2:2014cv08256/602501/69/
        2 It is important to note that Judge Linn’s statements cited here do not appear to be an issue where he dissents from the majority opinion in Avid.  In the passage cited above, Judge Linn discusses the metes and bounds of the duty of candor under 37 CFR 1.56; his dissent relates to who owes the duty of candor.
        3 Claim 4’s “addition” is understood to refer to claim 1’s “adding” step.
        4 See fn. 3, above.